NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30140

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00078-DCN-1

 v.
                                                MEMORANDUM*
ROBBY DAVID HALEY,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Robby David Haley appeals from the district court’s judgment and

challenges the 8-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Haley contends that the district court procedurally erred by basing the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence on the need to punish him for the revocation conduct and by failing to

explain adequately the sentence. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there

is none.

      The record reflects that the district court considered Haley’s arguments in

favor of a 45-day sentence and adequately explained that a mid-range Guidelines

sentence was appropriate for several reasons, including the need to deter Haley’s

misconduct and appropriately sanction his breach of the court’s trust. See United

States v. Carty, 520 F.3d 984, 991-92 (9th Cir. 2008) (en banc). Moreover, it is

apparent from the record that, despite its use of the word “punishment,” the district

court did not rely on an improper factor but instead permissibly considered the

need to sanction Haley’s repeated breaches of the court’s trust. See United States

v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

      Haley next contends that the within-Guidelines sentence is substantively

unreasonable in light of several mitigating factors, including his drug addiction,

need for treatment, and his traumatic childhood. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The 8-month

sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing

factors and the totality of the circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.


                                          2                                   20-30140